DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 May 2021 (hereafter the “5/19 Reply”)  has been entered.
Claim 2 has been canceled.   
Claims 1, 3-6, 10-12, 19-20, 25, 27-29, 48, 68 and 79-80 remain pending, with Claims 27-29, 68 and 79-80 withdrawn from consideration as directed to a non-elected invention.

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6, 10-12, 19, 20, 25 and 48 in the 5/19 Reply is acknowledged.

Specification
In light of the amendment to the specification, the previous objection thereto because of an informality has been withdrawn.  

Claim Rejections - 35 USC § 112-Withdrawn
In light of Applicant’s arguments, the previous rejection of Claims 1-3, 10-12, 19, 20, 25 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn. 
In light of claim amendments and cancellation, the previous rejection of Claims 1-6, 10-12, 19, 20, 25 and 48 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to be fully enabled has been withdrawn. 
In light of claim amendments, the previous rejection of Claims 11 and 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 

Claim Rejections - 35 USC § 103 - Withdrawn and New
In light of claim amendments, the previous rejection of Claims 1-3, 10-12, 25 and 48 under 35 U.S.C. 103 as being unpatentable over Kishi et al. (as previously cited) in view of Kishi et al. (US 2020/0362398 A1; published 11/19/2020; effectively filed January 9, 2018; hereafter “Kishi ‘398”) has been withdrawn. 
In light of claim amendments, the previous rejection of Claims 4-6, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Kishi et al. and Kishi ‘398 in view of additional teachings has been withdrawn. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 10-11, 25 and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al. (US 2019/0106733 A1, published 4/11/2019, effectively filed 2/16/2017 or earlier, as previously cited) in view of Kishi et al. (US 2020/0362398 A1; published 11/19/2020; .  
This rejection has not been previously presented. 
Kishi et al. teach a method of elongating oligonucleotide strands with use of hairpins to serve as templates for strand extension of a primer using DNA polymerase with strand displacement activity (see their Fig. 1A, 1B, 1C, and 2A, parts i through iii).  
Regarding Claim 1, Kishi et al. Fig. 1A shows an element 1 which corresponds to “an input primer” in step (a) of Claim 1; elements 1’, 2 and 2’ are part of a hairpin structure that corresponds to “a first hairpin molecule” in step (b), lines 5-6 of Claim 1; element 1’ corresponds to “an unpaired first 3’ toehold domain” in step (b)(i) of Claim 1; elements 2 and 2’ correspond to “a first paired stem domain” in step (b)(ii) of Claim 1; and the loop connecting elements 2 and 2’ corresponds to “a first hairpin loop domain” in step (b)(iii) of Claim 1.  Fig. 1A also shows termination (i.e. stoppage) of strand extension of element 1 at a position between the stem region formed by elements 2 and 2’ (see lower right portion of Fig. 1A), which corresponds to step (b)(iv)(2) in Claim 1. 
Moreover, Fig 1A shows Primer binding, which corresponds to the hybridized “input primer” in step (c) in Claim 1; and shows Strand displacing elongation, which corresponds to “extending the input primer” and to “displacing the 5’ subdomain” in step (c) in Claim 1; and  shows Branch migration, which corresponds to “a first extended oligonucleotide comprising the input primer” in step (c) in Claim 1
Additionally, and with respect to the additional extensions in Claim 3, Kishi et al. teach assembly of long oligonucleotides “such that at least 30 bases are copied per elongation” by use of a “staged assembly strategy [ ] where each hairpin is introduced sequentially to elongate a primer strand docked to a surface” (see e.g. pg 30, ¶¶0309-0310, and especially Fig. 5, which illustrates results from sequential extension with 5 hairpins, and so corresponds to Claim 3).
Furthermore, each of Kishi et al.’s element 2 in Fig. 1A, element 3 in Fig. 1B and 1C, elements b through f in Fig. 2A, and elements 2 through 6 in Fig. 5, is an oligonucleotide sequence that corresponds to “a coupling segment” in Claims 1 and 3.  And with respect to “payload segment” in Claims 1 and 3, the 5’ end of each of the above elements (i.e. oligonucleotide sequences) generally corresponds to “payload segment” as shown by the example of a “payload” being the CNVK crosslinker at the 5’ end of element 2 in the hairpin of Fig, 12C (see also pg 34, ¶0345).  This corresponds to the “payload segment is 5’ of the first coupling segment” in Claims 1 and 3.  
It is further noted that Fig. 1A and 1B of Kishi et al. is highly similar to Fig. 1A and 1B of the instant application as follows:  
Kishi et al. element
Element in instant appl’n
Element 1 of Fig. 1A and 1B
Element 106 of Fig. 1A and 1B
Element 1’ of Fig. 1A 
Element 110 of Fig. 1A
Element 2 of Fig. 1A and 1B
Element 120+118 of Fig. 1A
Element 2’ of Fig. 1B
Element 120’+118’ of Fig. 1A
Element 3 of Fig. 1B
Element 138+136 of Fig. 1B

Element 138’+136’ of Fig. 1B


Moreover, Figures 44A-44F illustrate embodiments of a hairpin molecule with a 3’ overhang, wherein a first duplex region containing “b”, “t”, “b*” and “t*” corresponds to a “payload segment” and a second duplex region containing “x” and “x*” corresponds to a “coupling segment”, and wherein two different sequences are used in the first duplex region containing “t*” and “b*”:  ACATACT CATCTCG versus ACATACT CATCTCC (see Fig. 44F, first two sequences, left portion, with corresponding change in “t” and “b”).  These (14-mer) sequences correspond to a “payload segment” comprising “at least 3 nucleotides”, as present in Claims 1 and 3.  
Although Kishi et al. taught a primer attached to a surface, they do not expressly teach their primers as attached to a “particle” (as presented in step (a) of Claim 1) during elongation using a hairpin.  They also do not teach a “payload segment” comprising a “barcode segment [that] is selected from a [ ] set of barcode segments” as recited in Claim 1 (see lines 41-52).  They also do not teach a “unique molecular identifier” (i.e. barcode), as presented in Claims 3 and 10.  
Yet Kishi et al. further teach the staged assembly approach of their Fig. 5 using “[m]agnetic streptavidin beads [ ] so that the strands are pulled down with magnets for buffer exchange” where the strands refer to the extension products of “primers [ ] labeled with biotin on their 5’ ends” (see e.g. pg 30, ¶¶0311-0312), which “beads” correspond to step (a) of Claim 1 and to “a metal” as present in Claim 25
And Kishi et al. do teach the use of different sequences in a first duplex region containing “b”, “t”, “b*” and “t*”, which can be used to uniquely identify two different hairpins (see Figs 44A-44F) via a portion (of the 14-mer sequences that are ACATACT CATCTCG and ACATACT CATCTCC as described above; see Fig. 44F) as unique molecular identifiers of one hairpin versus another.  
Kishi ‘398 teach a method like that of Kishi et al. (compare e.g. Figs. 2A and 2B of the former to Fig. 2A of the latter), demonstrating the two documents as directed to a common field of endeavor.  
Kishi ‘398 further teach the use of “fluorophore-labeled dNTPs during PER extension to barcode each extension reaction, either by using different fluorophores for each of sequentially grown probe strands or by relying on the differential fluorescent colors arising from the different sequences to map each fluorescent point color to a specific target” (emphasis added; see ¶0120); and the use of multiple PER hairpins “per target to grow repetitive barcoded sequences, or to grow repetitive domains that are split across multiple hairpin synthesis steps” (emphasis added; see ¶0313).  Additionally, the barcoding may be based on a portion “smaller in length than the repeated domain on the PER-synthesized scaffold” (ibid).
Hindson et al. teach a method of preparing a barcode library wherein 
“[a] plurality of separate first bead populations can be provided and a first oligonucleotide comprising a first barcode sequence segment can be attached to the separate first bead populations, such that each separate first bead population comprises a different first barcode sequence segment attached thereto. The separate bead 
See also pages 20-22, ¶¶0183-0189.  A skilled artisan would recognize the sequential addition of barcodes to be analogous to the sequential lengthening shown in Fig. 5 of Kishi et al.
Hindson et al. further teach their “barcode sequence segments may be independently selected from a set of barcode sequence segments or the first and second barcode sequence segments may each be selected from separate sets of barcode sequence segments” (see e.g. pg 24, ¶0208), which corresponds to lines 41-52 of Claim 1.  They further barcode lengths (ibid) and use of “at least 10 different barcode sequence segments, at least 50 different barcode sequence segments, at least 100 different barcode sequence segments, at least 500 different barcode sequence segments, [and] at least 1,000 different barcode sequence segments” (see pg 24, ¶0209), which corresponds to Claim 11.   
Regarding Claims 1 and 25, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. by attaching primers, labeled with biotin on their 5’ ends, to magnetic streptavidin beads before strand 
Regarding Claims 1, 3, 10-11 and 25, it would have been further obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al.(with bead attached primers as explained above) to use at least a portion of the hairpin region corresponding to the first duplex (14-mer sequences identified by “b”, “t”, “b*” and “t*” as described above) as barcodes (like the two sequences shown in Fig. 44F of Kishi et al.) to uniquely identify each hairpin extension, as suggested by Kishi ‘398, with a reasonable expectation of successfully expanding the usefulness of the method in the manner of Kishi ‘398 without surprising or unexpected results.  Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (multiple barcodes as unique identifiers) for another (non-barcoded regions of Kishi et al.) to obtain predictable results; and as simple use of a known technique (from Kishi ‘398) to improve the similar method (of Kishi et al.) in the same way.  
Additionally regarding Claims 1, 3, 10-11 and 25, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. and Kishi ‘398 (as explained above) to substitute the single mismatch barcode in their first and subsequent hairpins with longer barcodes as taught by Hindson et al. with the reasonable expectation of successfully and dramatically expanding the ability to uniquely identify many more hairpin extensions without surprising or unexpected results.  Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple substitution of one known element (longer barcodes as unique identifiers) for another to obtain predictable results; and as simple use of a known element (from Hindson et al.) to improve the similar method (of Kishi et al. and Kishi ‘398) in the same way.  
And regarding Claim 48, Kishi et al. teach “PolyT tails can be used on the 3’ ends of hairpins” (see e.g. ¶343 and Fig. 30B) without expressly teaching a 3’ poly(dT) region as presented in Claim 48.  
It would have been further obvious to one having ordinary skill in the art at the time of the invention to modify the method of Kishi et al. and Kishi ‘398 and Hindson et al. (as explained above) to use a 3’ poly(dT) region in a DNA version of the first hairpin molecule for hybridization to a first input primer that is poly(dA) with a reasonable expectation of successfully mirroring the well-known hybridization between poly adenylated mRNA and poly(dT) oligonucleotides without surprising or unexpected results.  Additional rationales for .  

Claims 4-6, 12, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kishi et al., Kishi ‘398 and Hindson et al. as applied to Claims 1, 3, 10-11, 25 and 48 above, and further in view of the following.
This rejection has not been previously presented. 
This rejection is separately presenting in the interest of clarity of the record.  Each of independent Claim 4, and Claims 5 and 6 which depend therefrom, as well as Claims 19 and 20 (which depend from Claims 1 and 3), include the feature of “a capping reaction” (see step (g) of Claim 4 and see Claim 19).  
More specifically, Claim 4 includes steps (a) through (c) of Claim 1 followed by steps (d) through (f), which are analogous to steps (d) and (e) of Claim 1 and the steps in Claim 3 (corresponding to “n” of Claim 4 being 1 and 2, respectively), to add one or more additional hairpin extensions.  Then step (g) of Claim 4 presents “a capping reaction” which is the same as that of dependent Claim 19, which depends from Claim 3.  
The teachings of Kishi et al., Kishi ‘398, and Hinson et al. have been described above.  
The teachings of Kishi et al. regarding use of “[m]agnetic streptavidin beads [ ] so that the strands are pulled down with magnets for buffer exchange” where the strands refer to the extension products of “primers [ ] labeled with biotin on their 5’ ends” (see e.g. pg 30, ¶¶0311-
Kishi et al. further teach generating a “string of concatenated barcodes” and the termination thereof by “binding a low concentration, free “b” domain strand, which results in a polymerase copying the new concatenated strand” (see pg 17, ¶¶0160-0161 and Fig. 44), where the free “b” domain strand corresponds to “a capping oligonucleotide” in Claims 4 and 19, and the extension thereof to copy the concatenated strand corresponds to the contacting and extending actions in Claims 4 and 19.  It would have been obvious to one having ordinary skill in the art at the time of the invention that “polymerase copying the new concatenated strand” means converting the “new” single-stranded DNA molecule into double-stranded DNA, which is more stable (e.g. more resistant to degradation), and resistant against secondary (i.e. intramolecular) interactions and loop formation, intermolecular hybridization to other nucleic acid molecules , and unwanted priming events. 
Kishi et al. also teach use of “Exo I DNA exonuclease [ ] to digest unreacted and unfinished single stranded products” after a strand extension reaction with dNTPs and BST Large Fragment DNA polymerase (see ¶¶0395-0396, Example 21), which corresponds to “a single strand-specific exonuclease” as presented in Claims 4 and 20.  
It would have been obvious to one having ordinary skill in the art at the time of the invention practicing the modified method of Kishi et al., Kishi ‘398 and Hindson et al. (as explained above) to 

2) include a post “polymerase-copying” digestion with Exo I DNA exonuclease, 
with the reasonable expectation of successfully making the elongated oligonucleotides more stable and resistant to unwanted interactions and reactions (based on 1) above) and digesting unreacted and unfinished single stranded products (based on 2) above) without surprising or unexpected results. 
Additional rationales for the modification are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and as simple use of known technique to improve the same method in the same way.  
Response to Applicant Arguments
Applicant’s arguments in the 5/19 Reply have been fully considered as part of the totality of the record and are not persuasive.  
On pages 17-20, Applicant first argues that the “disclosure of Kishi [et al.] employs a wholly different method to achieve an entirely different reaction product which in no way teaches or suggests the presently claimed invention (emphasis added; see pg 19, first full ¶).  This is not persuasive because it is contrary to the teachings of Kishi et al. as described above and in comparison to the details of the instant claims and application, including instant Figures 1A and 1B.  Moreover, consideration of Figs. 1A, 1B and 5 of Kishi et al. demonstrate how they 
Applicant next focuses on Fig. 44C of Kishi et al. and states that it reflects “a three-component method of oligonucleotide generation entirely different from the step-wise reactions of a hairpin molecule with a particle-associated oligonucleotide presently claimed” (emphasis in the original; ibid).  This is not persuasive because the basis of the rejections is a step-wise extension of particle attached oligonucleotides by sequential use of hairpin molecules analogous to that illustrated by Kishi et al. in their Figs. 1A, 1B and 5.  
On page 20, first full ¶, Applicant next argues that the PER extension taught by Kishi ‘398 “would in no way teach or suggest deviating from the PER-based generation of repetitive sequences….”  This is not persuasive because it appears to be based upon a misunderstanding of the description of Kishi ‘398 in the first statement of rejection above, which includes the following:

    PNG
    media_image1.png
    207
    440
    media_image1.png
    Greyscale

As evident from the above, the relevant concept is the use of labeled dNTPs to barcode each extension reaction” and “to grow repetitive barcoded sequences”.  As would be recognized by the artisan of ordinary skill, such an extension is similar to the step-wise addition of barcodes as taught by Hindson et al. and as explained in the rejections above.  
Last on page 20, Applicant additionally argues the rejections of dependent claims based upon the arguments for non-obviousness as already addressed above.  In light of the non-persuasive nature of those arguments, as explained above, the additional arguments are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635